DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 09/05/2019.
Claims 1-4 are currently pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application 2018-189990 filed in Japan on 10/05/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a management system “ in claims 1 and 2
“two or more management devices” in claims 2 and 4
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Because these limitations are 
Regarding “a management system”, the corresponding hardware is found in [0016] of the specification and the algorithm is found in [0021] – [0027] of the specification.
Regarding “two or more management devices”, the corresponding hardware is found in [0009] (computer) and [0022] (screen) of the specification and the algorithm is found in [0020] – [0023] of the specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite proposing exchanges of hydrogen to balance the supply and demand of a plurality of districts. 
In claim 1, the limitation of “a management system configured to manage an amount of hydrogen in each of the plurality of hydrogen utilizing districts, wherein the management system (a) estimates a state of supply and demand of hydrogen in each of the plurality of hydrogen utilizing districts, and (b) proposes exchange of hydrogen among the plurality of hydrogen utilizing districts in accordance with the state of supply and demand in each of the plurality of hydrogen utilizing districts”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other 
Claim 1 also recites the concept of proposing exchanges of hydrogen to balance the supply and demand of a plurality of districts which is a certain method of organizing human activity including commercial interactions. Hydrogen supply and demand matching comprising: a plurality of hydrogen utilizing districts; and manage an amount of hydrogen in each of the plurality of hydrogen utilizing districts, (a) estimates a state of supply and demand of hydrogen in each of the plurality of hydrogen utilizing districts, and (b) proposes exchange of hydrogen among the plurality of hydrogen utilizing districts in accordance with the state of supply and demand in each of the plurality of hydrogen utilizing districts all, as a whole fall under the category of commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a hydrogen supply and demand matching system, a management system, and a hydrogen utilizing facility. The hydrogen supply and demand matching system and the management system are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The hydrogen utilizing facility is recited at a high-level of generality such that it amounts no more than generally linking the exception to the technological environment of hydrogen utilizing facilities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a hydrogen supply and demand matching system and a management system amount to no more than mere instructions to apply the exception using generic computer components. The hydrogen utilizing facility is recited at a high-level of generality such that it amounts no more than generally linking the exception to the technological environment of hydrogen utilizing facilities. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components and generally linking the exception to the technological environment of hydrogen utilizing facilities. Mere instructions to apply an exception using generic computer components and generally linking an exception to a particular technological environment cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 further limits the abstract idea of claim 1 while introducing the additional elements of sending hydrogen matching information and management devices. The claim does not integrate the abstract idea into a practical application because the elements of management devices are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The element of sending hydrogen matching information is at most extra-solution data transmission activity, and therefore also does not integrate the abstract idea into a practical application. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components, extra-
In claim 3, the limitation of “estimating a state of supply and demand of hydrogen in each of the plurality 11US 140A5357-AOEnglishspec forfiling of hydrogen utilizing districts; and proposing exchange of hydrogen among the plurality of hydrogen utilizing districts in accordance with the state of supply and demand in each of the plurality of hydrogen utilizing districts”, under its broadest reasonable interpretation, covers performance of the limitation in the mind without recitation of any computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of no computer components or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 3 also recites the concept of proposing exchanges of hydrogen to balance the supply and demand of a plurality of districts which is a certain method of organizing human activity including commercial interactions. A hydrogen supply and demand matching method used for management of an amount of hydrogen in each of a plurality of hydrogen utilizing districts, the hydrogen supply and demand matching method comprising: estimating a state of supply and demand of hydrogen in each of the plurality of hydrogen utilizing districts; and proposing exchange of hydrogen among the plurality of hydrogen utilizing districts in accordance with the state of supply and demand in each of the plurality of hydrogen utilizing districts all, as a whole fall under the category of commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a hydrogen utilizing facility. The hydrogen utilizing facility is recited at a high-level of generality such that it amounts no more than generally linking the exception to the technological environment of hydrogen utilizing facilities. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the hydrogen utilizing facility is recited at a high-level of generality such that it amounts no more than generally linking the exception to the technological environment of hydrogen utilizing facilities. Generally linking an exception to a particular technological environment cannot provide an inventive concept. The claim is not patent eligible.
Claim 4 further limits the abstract idea of claim 3 while introducing the additional elements of sending hydrogen matching information and management devices. The claim does not integrate the abstract idea into a practical application because the elements of management devices are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The element of sending hydrogen matching information is at most extra-solution data transmission activity, and therefore also does not integrate the abstract idea into a practical application. Adding these new additional elements into a combination with the additional element from claim 3 still amounts to no more than mere instructions to apply the exception using generic computer components, extra-solution data transmission activity, and generally linking the exception to the technological 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (U.S. Pre-Grant Publication No. 2020/0410519, priority date 3/19/2018, hereafter known as Tsuji) in view of Nguyen et al. (U.S. Pre-Grant Publication No. 2013/0085921, hereafter known as Nguyen).
Regarding claim 1, Tsuji teaches:
A hydrogen supply and demand matching system comprising: a plurality of hydrogen utilizing districts (see [0036] "The energy management system 100 may include one or more communities 102...one or more communities 104...one or more communities 106” and [0050] "For example, the energy management equipment 140 manages the supply and demand of the energy used in the community 102. Examples of the energy can include...hydrogen" and [0157] “In addition, it may cost much to purchase power from the utility grid power network 12 in order to maintain a balance of the power supply/demand in the community 104. Even in this case, the energy management system 100 according 
each including a hydrogen utilizing facility (see [0034] “the community 102 includes customer facility 112” and [0061] “the customer facility 112 includes one or more power loads 210” and [0064] “the power load 210 uses power” and [0035] “the community 104 and the community 106 may have the configuration similar to that of the community 102”)
and a management system configured to manage an amount of hydrogen in each of the plurality of hydrogen utilizing districts (see Fig. 17 Community Management Server 440 and Wide Area Management Server 180 and [0124] “The community management server 440 manages power supply/demand of the community 102” and [0056] “The wide area management server 180 may manage the power supply/demand of the utility grid power network 12.”)
wherein the management system (a) estimates a state of supply and demand of hydrogen in each of the plurality of hydrogen utilizing districts
and (b)  (see Figs. 16 and 17 and [0308]-[0329] for exchange of hydrogen, especially [0316] “if the total surplus power amount of the community 102 at the beginning of the time period P is smaller than the power amount indicated by the power interchange request from the customer facility A, the community management server 440 may judge that the power interchange request from the customer facility A cannot be accepted” and [0321] “The wide area management server 180 may also request the community management server 440 of the community 104 to check, if the unoccupied capacity of the power storage apparatus 224 of the customer facility S is less than 10 kWh in the time period P, whether the community 104 can receive power of 10 kWh as a whole” exchange only made if energy surplus and unoccupied energy capacity (i.e. supply/demand) allows in both communities) 
Tsuji further teaches a user inputting interchange requests in [0143] (“a user of the customer facility 112 operates the customer terminal 250 and performs a process related to power interchange. The customer terminal 250 transmits a request in accordance with an operation of the user mentioned above to the controller 240”). Tsuji also teaches in [0158] teaches that a user inputs a request to transfer hydrogen (“The community management server 440 of the community 102 receives a power interchange request from the user and generates reservation information which corresponds to the power interchange request”). As shown above, the system exchanges hydrogen according to the request if the supply/demand for the districts allows. However, Tsuji does not explicitly teach the management system proposing the exchange between districts in accordance with each districts supply and demand. Nguyen teaches:
proposes exchange of utilizing districts (see [0029] “the UI 50 of FIG. 3 may be presented on, e.g., the display 24 of home "A" at block 36 in FIG. 2, notifying the user that, based on the information from the energy monitor 18, the user has excess energy and giving the user the opportunity to barter, e.g., "yes, barter" and "no thanks". Assume the user has selected "yes, barter"; the server 26 (or in a peer to peer network, home "B") responds by identifying home "B" as requiring additional energy and prompting the user in home "A" to select home "B" as a recipient” and [0030] “FIG. 4 illustrates a UI 52 that can be presented on the display of home "B" responsive to the user of home "A" selecting to share energy with home "B" via the UI 50 of FIG. 3. As shown, the user is enabled to accept or decline the offer from home "A" to send home "B" additional energy.”)
One of ordinary skill in the art would have recognized that applying the known technique of Nguyen to Tsuji would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Nguyen to the teaching of Tsuji would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such proposing an exchange of hydrogen between districts based on their respective supply and demand. Further, applying proposing an exchange of hydrogen between districts based on their respective supply and demand to Tsuji would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for more efficient balancing of hydrogen supply and demand between districts, as the combined system would be proactive instead of waiting for a hydrogen transfer request from a district.
Regarding claim 2, the combination of Tsuji and Nguyen teaches all of the limitations of claim 1 above. Tsuji further teaches:
and (b2) sends hydrogen matching information  (see 
Tsuji teaches a user entering a request via a customer terminal to transfer energy between districts in [0143] as cited above. Tsuji further teaches “The request processing unit 350 of the controller 240 receives the request from the customer terminal 250 and transmits the request to the community management server 440” in [0143]. Tsuji also teaches the management system selecting facilities that are to take part in hydrogen exchange between districts that was requested by a user (see right side of Fig. 16 dotted arrows removing Facility B from the exchange and [0327]). Therefore, Tsuji teaches the user selects two or more hydrogen districts and does not explicitly teach the management system selecting two or more districts appropriate for exchange of hydrogen. Tsuji also does not explicitly teach the management system sending matching information proposing the exchange of hydrogen to two or more management devices. However, Nguyen further teaches:
the management system (b1) selects two or more hydrogen utilizing districts appropriate for exchange of hydrogen from among the plurality of hydrogen utilizing districts in accordance with the state of supply and demand in each of the plurality of hydrogen utilizing districts
and (b2) sends hydrogen matching information proposing exchange of hydrogen between the two or more hydrogen utilizing districts to two or more management devices respectively configured to manage the two or more hydrogen utilizing districts (see Fig. 1 element 12 for management devices and [0022] “a home energy monitoring device 12 such as a computer or an audio video display device (AVDD) such as a TV which in turn includes a processor 14 accessing a tangible computer readable storage medium 16 such as disk-based or solid state storage. One or more energy monitors 18 may communicate with the processor 14. The energy monitor 18 may be a home energy meter such as an ammeter or other energy usage monitor” as well as [0029] “the UI 50 of FIG. 3 may be presented on, e.g., the display 24 of home "A" at block 36 in FIG. 2, notifying the user that, based on the information from the energy monitor 18, the user has excess energy and giving the user the opportunity to barter, e.g., "yes, barter" and "no thanks". Assume the user has selected "yes, barter"; the server 26 (or in a peer to peer network, home "B") responds by identifying home "B" as requiring additional energy and prompting the user in home "A" to select home "B" as a recipient” and [0030] “FIG. 4 illustrates a UI 52 that can be presented on the display of home "B" responsive to the user of home "A" selecting to share energy with home "B" via the UI 50 of FIG. 3. As shown, the user is enabled to accept or decline the offer from home "A" to send home "B" additional energy.”)
One of ordinary skill in the art would have recognized that applying the known technique of Nguyen to Tsuji and Nguyen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Nguyen to the teaching of Tsuji and Nguyen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such selecting two or more districts appropriate for exchange based on their respective supply and demand. Further, selecting two or more districts appropriate for exchange based on their 
Regarding claim 3, Tsuji teaches:
A hydrogen supply and demand matching method used for management of an amount of hydrogen in each of a plurality of hydrogen utilizing districts (see Figs. 16 and 17 as well as [0308] – [0329] for method overview)
each including a hydrogen utilizing facility (see [0034] “the community 102 includes customer facility 112” and [0061] “the customer facility 112 includes one or more power loads 210” and [0064] “the power load 210 uses power” and [0035] “the community 104 and the community 106 may have the configuration similar to that of the community 102”)
the hydrogen supply and demand matching method comprising: estimating a state of supply and demand of hydrogen in each of the plurality of hydrogen utilizing districts (see [0133] “the community management server 440 includes a communication control unit 520, a data collection unit 530” and [0141] “the data collection unit 530 may obtain, from the controller 240 provided in each of a plurality of customer facilities which configure the community 102, at least one of: (i) information about an expected value of power demand of each customer facility; (ii) information about an expected value of power supply of each customer facility; (iii) information about an expected value of the chargeable/dischargeable power amount of the power storage apparatus 224 of each customer facility”)
and utilizing districts (see Figs. 16 and 17 and [0308]-[0329] for exchange of hydrogen, especially [0316] “if the total surplus power amount of the community 102 at the beginning of the time period P is smaller than the power amount indicated by the power interchange request from the customer facility A, the community management server 440 may judge that the power interchange request from the customer facility A cannot be accepted” and [0321] “The wide area management server 180 may also request the community management server 440 of the community 104 to check, if the unoccupied capacity of the power storage apparatus 224 of the customer facility S is less than 10 kWh in the time period P, whether the community 104 can receive power of 10 kWh as a whole” exchange only made if energy surplus and unoccupied energy capacity (i.e. supply/demand) allows in both communities)
Tsuji further teaches… However, Tsuji does not explicitly teach proposing the exchange between districts in accordance with each districts supply and demand. Nguyen teaches:
and proposing exchange of  utilizing districts in accordance with the state of supply and demand in each of the plurality of hydrogen utilizing districts (see [0029] “the UI 50 of FIG. 3 may be presented on, e.g., the display 24 of home "A" at block 36 in FIG. 2, notifying the user that, based on the information from the energy monitor 18, the user has excess energy and giving the user the opportunity to barter, e.g., "yes, barter" and "no thanks". Assume the user has selected "yes, barter"; the server 26 (or in a peer to peer network, home "B") responds by identifying home "B" as requiring additional energy and prompting the user in home "A" to select home "B" as a recipient” and [0030] “FIG. 4 illustrates a UI 52 that can be presented on the display of home "B" responsive to the user of home "A" selecting to share energy with home "B" via the UI 50 of FIG. 3. As shown, the user is enabled to accept or decline the offer from home "A" to send home "B" additional energy.”)
One of ordinary skill in the art would have recognized that applying the known technique of Nguyen to Tsuji would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Nguyen to the teaching of Tsuji would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such proposing an exchange of hydrogen between districts based on their respective supply and demand. Further, applying proposing an exchange of hydrogen between districts based on their respective supply and demand to Tsuji would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for more efficient balancing of hydrogen supply and demand between districts, as the combined system would be proactive instead of waiting for a hydrogen transfer request from a district.
Regarding claim 4, see the rejection of claim 2 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boss et al. (U.S. Pre-Grant Publication No. 2011/0225016) teaches an energy marketplace wherein energy consumers can buy/sell/auction a constrained energy resource.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628